UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
------------------------------------------------------------------
CREDIT ACCEPTANCE CORPORATION, :
                                                                 :   Case No. 1:19-cv-02878
                      Plaintiff,                                 :
                                                                 :
vs.                                                              :   OPINION & ORDER
                                                                 :   [Resolving Docs. 12, 14, 21]
BARNES et al.,                                                   :
                                                                 :
                      Defendants.                                :
------------------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

           On February 26, 2019, Plaintiff Credit Acceptance Corporation filed a breach of

contract claim in Ohio state court against Defendant Reginald Barnes. 1 Plaintiff alleged

that Barnes failed to pay installments on an automobile loan. 2

           On September 23, 2019, Defendant Barnes, pro se, answered in state court,

denying all allegations and asserting affirmative defenses. 3 Barnes simultaneously filed a

third-party complaint against the City of Cleveland, alleging that Cleveland took possession

of the relevant automobile after a traffic stop and failed to return it when traffic charges

were dismissed. 4 With the third-party complaint, Barnes claimed constitutional rights

violations. 5

           On December 12, 2019, the City of Cleveland removed this case to federal court. 6

           In mid-January 2020, Plaintiff Credit Acceptance Corporation and Third-Party

Defendant City of Cleveland separately moved to sever Credit Acceptance Corporation’s



1
    Doc. 1-3.
2
    Id.
3
    Doc. 1-4.
4
    Id.
5
    Id.
6
    Doc. 1 at 2 (punctuation altered).
Case No. 1:19-cv-02878
Gwin, J.

contract claim against Barnes from Barnes’s constitutional claims against Cleveland. 7 Both

parties argue that the contract claim is wholly independent from the constitutional claims. 8

Defendant Barnes opposes the motions to sever, arguing that all claims involve ownership

of the automobile. 9

        In a removal case that includes both federal and state law claims, such as this one,

28 U.S.C. § 1441(c)(2) requires a district court to sever any removed claims over which it

does not have original or supplemental jurisdiction and remand them back to the state

court. 10

        In this case, the Court has original jurisdiction over Barnes’s constitutional claims,

but not over Plaintiff Credit Acceptance’s contract claim. 11 Accordingly, the Court must

determine whether it has supplemental jurisdiction over the contract claim.

        The Court has supplemental jurisdiction over state law claims when the state law

claims "are so related to [original jurisdiction claims] that they form part of the same case or

controversy." 12 Two claims are part of the same case or controversy if they "derive from a

common nucleus of operative facts." 13 Generally, only a "loose factual connection"

between the claims is sufficient to establish supplemental jurisdiction. 14

        Here, the contract claim and the constitutional claims are not sufficiently related for



7
  Doc. 12; Doc. 14.
8
  Doc. 12 at 4; Doc. 14 at 3.
9
  Doc. 22. Defendant Barnes’s motion for an extension of time to file his opposition is granted. Doc. 21.
10
   28 U.S.C. § 1441(c)(2).
11
   The Court has original jurisdiction over Barnes’s constitutional claims because they arise under the U.S.
Constitution. 28 U.S.C. § 1331.
12
   28 U.S.C. § 1367(a).
13
   Mine Workers v. Gibbs, 383 U.S. 715, 725 (1966); accord Harper v. AutoAlliance Int’l, Inc., 392 F.3d 195,
209 (6th Cir. 2004) (“Claims form part of the same case or controversy when they derive from a common
nucleus of operative facts.” (quotations and citations omitted)).
14
   Blakely v. United States, 276 F.3d 853, 862 (6th Cir. 2002).
                                                    -2-
Case No. 1:19-cv-02878
Gwin, J.

the Court to exercise supplemental jurisdiction over the contract claim. The only

commonality between the claims is the disputed automobile. But whether Defendant

Barnes breached his contract with Credit Acceptance Corporation and whether the City of

Cleveland violated Barnes’s constitutional rights arise out of wholly unrelated facts.

                                               ORDER

       For the foregoing reasons, the Court GRANTS Plaintiff Credit Acceptance

Corporation’s and Third-Party Defendant City of Cleveland’s motions to sever Credit

Acceptance Corporation’s contract claim against Barnes from Barnes’s constitutional claims

against Cleveland. Plaintiff Credit Acceptance Corporation’s breach of contract claim is

remanded to the Cuyahoga County Court of Common Pleas.



IT IS SO ORDERED.

Dated: February 20, 2020                            s/     James S. Gwin
                                                    JAMES S. GWIN
                                                    UNITED STATES DISTRICT JUDGE




                                              -3-
